. Per Curiam. We treat this motion for rule on the clerk as a motion for a belated appeal. Appellant filed his notice of appeal on November 9, 1993, whereas the judgment was not entered until November 10, 1993. Under our rules the notice of appeal was of no effect. Ark. R. App. P. 4; Kelly v. Kelly, 310 Ark. 244, 835 S.W.2d 249 (1991). We will grant the motion for a belated appeal upon the admission of error by counsel and direct that a copy of this opinion be forwarded to the Committee on Professional Conduct.